The Honorable Steve Bell State Senator P O Box 4282 Batesville, AR 72503
Dear Senator Bell:
This is in response to your request for an opinion concerning the amount that should be paid to an elected city attorney by the City of Bald Knob where there are no prior salaries for such attorney.
Research indicates that A.C.A. 14-43-410 will be controlling in this instance.  This Code section states:
  (a)  Any city of the first or second class in the State of Arkansas may, by ordinance, provide that the city attorney of the city shall receive as part of his compensation, for all prosecutions tried by the city attorney for violations of ordinances of the city and for all prosecutions tried by the city attorney for violations of state laws committed within the corporate limits of the cities, the same fees as are allowed prosecuting attorneys in this state in all criminal cases. (b)(1) By proper ordinance, the city may specify a certain salary or salary and fees, as the council may desire. (2)  In the event the city attorney is paid a salary only, the city is authorized to collect the fees referred to in this section and they are to be applied as the council may direct.
Thus, it is within the city council's authority to, by proper ordinance, specify the salary; or it may allow a salary and fees for all prosecutions tried by the city attorney for violations of city ordinances and for state law violations committed within city limits.  (The fees are those allowed prosecuting attorneys in all criminal cases.)  There appears to be no specific limitation or salary range established by state law in this instance.1  The city council is vested with discretion to set the salary limit.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
1 In cities with a mayor-council form of government and a population of 50,000 or more, in a county of between 85,000 and 85,500, the salary of any city attorney who is prohibited by ordinance from private practice must be no less than $25,000, nor more than $30,000.  A.C.A. 14-43-314.